Lacombe, J.,
(orally.') If, as to the goods which are embroidered, there were nothing at all before us except the act of 1883, they would seem to come fairly within the designation therein of a manufacture of some description composed in part of worsted. Paragraph 363. To take them out of that plain designation would require some authority which would speak with no uncertain sound. I have given such examination as I can to this Kohlsaat Case, which is not altogether plain on first reading, — a cii’cumstance due to the great number of resolutions and acts which are discussed in it. In that decision, however, it does not seem that the court’s attention was at all called to any contrast or distinction between the two sections which- are here supposed to be in conflict. The decision, therefore, is not of such a controlling character • on the question now raised that it should influence the decision of the court in interpreting the plain language of paragraph 363. As to the other goods — the plain canvas. Under the definitions which have been read from the dictionary, this is a cloth, and, unless usages of trade and commerce are to b.e accepted as controlling in this particular case, it should be here considered as a cloth. Under the decision of the supreme court in Maillard v. Lawrence, 16 How. 251, and Greenleaf v. Goodrich, 101 U. S. 278, I do not see that we are authorized to consider the trade *97cleünition of that particular term here. The word is used in connection with other words which seem to indicate that it is used in its ordinary sense; and, if it is used in its ordinary sense, it plainly covers the articles now before us. Verdict directed for defendant.